
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5072
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To improve the financial safety and
		  soundness of the FHA mortgage insurance program.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Reform Act of
			 2010.
		2.Mortgage
			 insurance premiumsSubparagraph (B) of section 203(c)(2) of the
			 National Housing Act (12 U.S.C. 1709(c)(2)(B)) is amended—
			(1)in the matter
			 preceding clause (i)—
				(A)by striking
			 shall and inserting may; and
				(B)by striking
			 0.50 percent and inserting 1.5 percent;
			 and
				(2)in clause (ii), by
			 striking shall be in an amount not exceeding 0.55 percent and
			 inserting may be in an amount not exceeding 1.55 percent.
			3.Indemnification
			 by mortgageesSection 202 of
			 the National Housing Act (12 U.S.C. 1708) is amended by adding at the end the
			 following new subsection:
			
				(i)Indemnification
				by mortgagees
					(1)In
				generalIf the Secretary
				determines that a mortgage executed by a mortgagee approved by the Secretary
				under the direct endorsement program or insured by a mortgagee pursuant to the
				delegation of authority under section 256 was not originated or underwritten in
				accordance with the requirements established by the Secretary, and the
				Secretary pays an insurance claim with respect to the mortgage within a
				reasonable period specified by the Secretary, the Secretary may require the
				mortgagee approved by the Secretary under the direct endorsement program or the
				mortgagee delegated authority under section 256 to indemnify the Secretary for
				the loss.
					(2)Fraud or
				misrepresentationIf fraud or misrepresentation was involved in
				connection with the origination or underwriting, the Secretary may require the
				mortgagee approved by the Secretary under the direct endorsement program or the
				mortgagee delegated authority under section 256 to indemnify the Secretary for
				the loss regardless of when an insurance claim is paid.
					(3)Requirements and
				proceduresThe Secretary shall issue regulations establishing
				appropriate requirements and procedures governing the indemnification of the
				Secretary by the
				mortgagee.
					.
		4.Delegation of
			 insuring authoritySection 256
			 of the National Housing Act (12 U.S.C. 1715z–21) is amended—
			(1)by striking
			 subsection (c);
			(2)in subsection (e),
			 by striking , including and all that follows through by
			 the mortgagee; and
			(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
			5.Authority to
			 terminate mortgagee origination and underwriting approvalSection 533 of the National Housing Act (12
			 U.S.C. 1735f–11) is amended—
			(1)in the first
			 sentence of subsection (b), by inserting or areas or on a nationwide
			 basis after area each place such term appears;
			 and
			(2)in subsection (c),
			 by striking (c) and all that follows through The
			 Secretary  in the first sentence of paragraph (2) and inserting the
			 following:
				
					(c)Termination of
				mortgagee origination and underwriting approval
						(1)Termination
				authorityIf the Secretary
				determines, under the comparison provided in subsection (b), that a mortgagee
				has a rate of early defaults and claims that is excessive, the Secretary may
				terminate the approval of the mortgagee to originate or underwrite single
				family mortgages for any area, or areas, or on a nationwide basis,
				notwithstanding section 202(c) of this Act.
						(2)ProcedureThe
				Secretary
						.
			6.Deputy Assistant
			 Secretary of FHA for Risk Management and Regulatory Affairs
			(a)Establishment of
			 positionSubsection (b) of
			 section 4 of the Department of Housing and Urban Development Act (42 U.S.C.
			 3533(b)) is amended—
				(1)by inserting
			 (1) after (b); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)There shall be in the Department, within
				the Federal Housing Administration, a Deputy Assistant Secretary for Risk
				Management and Regulatory Affairs, who shall be appointed by the Secretary and
				shall be responsible to the Federal Housing Commissioner for all matters
				relating to managing and mitigating risk to the mortgage insurance funds of the
				Department and ensuring the performance of mortgages insured by the
				Department.
						.
				(b)TerminationUpon the appointment and confirmation of
			 the initial Deputy Assistant Secretary for Risk Management and Regulatory
			 Affairs pursuant to section 4(b)(2) of the Department of Housing and Urban
			 Development Act, as amended by subsection (a) of this section, the position of
			 chief risk officer within the Federal Housing Administration, filled by
			 appointment by the Federal Housing Commissioner, is abolished.
			7.Use of outside
			 credit risk analysis sourcesSection 202 of the National Housing Act (12
			 U.S.C. 1708), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(j)Use of outside
				credit risk analysis sourcesThe Secretary may obtain the services of,
				and enter into contracts with, private and other entities outside of the
				Department in—
					(1)analyzing credit
				risk models and practices employed by the Department in connection with such
				mortgages;
					(2)evaluating
				underwriting standards applicable to such mortgages insured by the Department;
				and
					(3)analyzing the
				performance of lenders in complying with, and the Department in enforcing, such
				underwriting
				standards.
					.
		8.Review of mortgagee
			 performanceSection 533 of the
			 National Housing Act (12 U.S.C. 1735f–11) is amended—
			(1)in subsection (a),
			 by inserting after the period at the end the following: For purposes of
			 this subsection, the term early default means a default that
			 occurs within 24 months after a mortgage is originated or such alternative
			 appropriate period as the Secretary shall establish.;
			(2)in subsection (b),
			 by inserting after the period at the end of the first sentence the following:
			 The Secretary shall also identify which mortgagees have had a
			 significant or rapid increase, as determined by the Secretary, in the number or
			 percentage of early defaults and claims on such mortgages, with respect to all
			 mortgages originated by the mortgagee or mortgages on housing located in any
			 particular geographic area or areas.; and
			(3)by adding at the
			 end the following new subsections:
				
					(d)Sufficient
				resourcesThere is authorized
				to be appropriated to the Secretary for each of fiscal years 2010 through 2014
				the amount necessary to provide additional full-time equivalent positions for
				the Department, or for entering into such contracts as are necessary, to
				conduct reviews in accordance with the requirements of this section and to
				carry out other responsibilities relating to ensuring the safety and soundness
				of the Mutual Mortgage Insurance Fund.
					(e)Reporting to
				CongressNot later than 90
				days after the date of enactment of the FHA
				Reform Act of 2010 and not less often than annually thereafter,
				the Secretary shall make available to the Committee on Financial Services of
				the House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate any information and conclusions pursuant to the reviews
				required under subsection (a). Such report shall not include detailed
				information on the performance of individual
				mortgages.
					.
			9.Use of nationwide
			 mortgage licensing system and registry
			(a)Use by
			 mortgagees, officers, and owners; use for insured mortgages
				(1)Mortgagees,
			 officers, and ownersSection
			 202 of the National Housing Act (12 U.S.C. 1708), as amended by the preceding
			 provisions of this Act, is further amended by adding at the end the following
			 new subsections:
					
						(k)Use of
				nationwide mortgage licensing system and registry for mortgagees, officers, and
				ownersThe Secretary may require, as a condition for approval of
				a mortgagee by the Secretary to originate or underwrite mortgages on single
				family residences that are insured by the Secretary, that the mortgagee—
							(1)obtain and
				maintain a unique company identifier assigned by the Nationwide Mortgage
				Licensing System and Registry, as established by the Conference of State Bank
				Supervisors and the American Association of Residential Mortgage Regulators;
				and
							(2)obtain and maintain, as relates to any and
				all officers or owners of the mortgagee who are subject to the requirements of
				the S.A.F.E. Mortgage Licensing Act of 2008, or are otherwise required to
				register with the Nationwide Mortgage Licensing System and Registry, the unique
				identifier assigned by the Nationwide Mortgage Licensing System and Registry,
				as established by the Conference of State Bank Supervisors and the American
				Association of Residential Mortgage
				Regulators.
							.
				(2)Insured
			 mortgagesSection 203 of the National Housing Act (12 U.S.C.
			 1709) is amended by adding at the end the following new subsection:
					
						(y)Use of
				nationwide mortgage licensing system and registry for insured
				loansThe Secretary may
				require each mortgage insured under this section to include the unique
				identifier (as such term is defined in section 1503 of the S.A.F.E. Mortgage
				Licensing act of 2008 (12 U.S.C. 5102)) and any unique company identifier
				assigned by the Nationwide Mortgage Licensing System and Registry, as
				established by the Conference of State Bank Supervisors and the American
				Association of Residential Mortgage
				Regulators.
						.
				(b)Coordination
			 with State regulatory agenciesSection 202 of the National
			 Housing Act (12 U.S.C. 1708), as amended by the preceding provisions of this
			 Act, is further amended by adding at the end the following new
			 subsection:
				
					(l)Information
				sharing with State regulatory agencies
						(1)Joint protocol
				on information sharingThe
				Secretary shall, through consultation with State regulatory agencies, pursue
				protocols for information sharing, including the appropriate treatment of
				confidential or otherwise restricted information, regarding either actions
				described in subsection (c)(3) of this section or disciplinary or enforcement
				actions by a State regulatory agency or agencies against a mortgagee (as such
				term is defined in subsection (c)(7)).
						(2)CoordinationTo
				the greatest extent possible, the Secretary and appropriate State regulatory
				agencies shall coordinate disciplinary and enforcement actions involving
				mortgagees (as such term is defined in subsection
				(c)(7)).
						.
			10.Reporting of
			 mortgagee actions taken against other mortgageesSection 202 of the National Housing Act (12
			 U.S.C. 1708(e)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(m)Notification of
				mortgagee actionsThe
				Secretary shall require each mortgagee, as a condition for approval by the
				Secretary to originate or underwrite mortgages on single family or multifamily
				housing that are insured by the Secretary, if such mortgagee engages in the
				purchase of mortgages insured by the Secretary and originated by other
				mortgagees or in the purchase of the servicing rights to such mortgages, and
				such mortgagee at any time takes action to terminate or discontinue such
				purchases from another mortgagee based on any determination, evidence, or
				report of fraud or material misrepresentation in connection with the
				origination of such mortgages, the mortgagee shall, not later than 15 days
				after taking such action, shall notify the Secretary of the action taken and
				the reasons for such
				action.
				.
		11.Annual actuarial
			 study and quarterly reports on Mutual Mortgage Insurance FundSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C. 1708(a)) is amended—
			(1)in the second
			 sentence of paragraph (4), by inserting before the period at the end the
			 following: , any changes to the current or projected safety and
			 soundness of the Fund since the most recent report under this paragraph or
			 paragraph (5), and any risks to the Fund; and
			(2)in paragraph
			 (5)—
				(A)in subparagraph
			 (D), by striking and at the end;
				(B)in subparagraph
			 (E), by striking the period at the end and inserting ;
			 and;
				(C)by adding at the
			 end the following:
					
						(F)any other factors that are likely to have
				an impact on the financial status of the Fund or cause any material changes to
				the current or projected safety and soundness of the Fund since the most recent
				report under paragraph (4).
						The
				Secretary may include in the report under this paragraph any recommendations
				not made in the most recent report under paragraph (4) that may be needed to
				ensure that the Fund remains financially
				sound..
				12.Review of downpayment
			 requirementsSection 205 of
			 the National Housing Act (12 U.S.C. 1711) is amended by adding at the end the
			 following new subsection:
			
				(g)Review of
				downpayment requirementsIf,
				at any time when the capital ratio (as such term is defined in subsection (f))
				of the Mutual Mortgage Insurance Fund does not comply with the requirement
				under subsection (f)(1), the Secretary establishes a cash investment
				requirement, for all mortgages or mortgagors or with respect to any group of
				mortgages or mortgagors, that exceeds the minimum percentage or amount required
				under section 203(b)(9), thereafter upon the capital ratio first complying with
				the requirement under subsection (f)(1) the Secretary shall review such cash
				investment requirement and, if the Secretary determines that such percentage or
				amount may be reduced while maintaining such compliance, the Secretary shall
				subsequently reduce such requirement by such percentage or amount as the
				Secretary considers
				appropriate.
				.
		13.Authorization to
			 participate in the origination of FHA-insured loans
			(a)Single family
			 mortgagesSection 203(b) of the National Housing Act (12 U.S.C.
			 1709(b)) is amended by striking paragraph (1) and inserting the following new
			 paragraph:
				
					(1)Have been made to
				a mortgagee approved by the Secretary or to a person or entity authorized by
				the Secretary under section 202(d)(1) to participate in the origination of the
				mortgage, and be held by a mortgagee approved by the Secretary as responsible
				and able to service the mortgage
				properly.
					.
			(b)Home equity
			 conversion mortgagesSection 255(d) of the National Housing Act
			 (12 U.S.C. 1715z–20(d)) is amended by striking paragraph (1) and inserting the
			 following new paragraph:
				
					(1)have been
				originated by a mortgagee approved by, or by a person or entity authorized
				under section 202(d)(1) to participate in the origination by, the
				Secretary;
					.
			14.Default and
			 origination information by loan servicer and originating direct endorsement
			 lender
			(a)Collection of
			 informationParagraph (2) of
			 section 540(b) of the National Housing Act (12 U.S.C. 1712 U.S.C.
			 1735f–18(b)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)For each entity that services insured
				mortgages, data on the performance of mortgages originated during each calendar
				quarter occurring during the applicable collection period, disaggregated by the
				direct endorsement mortgagee from whom such entity acquired such
				servicing.
					.
			(b)ApplicabilityInformation
			 described in subparagraph (C) of section 540(b)(2) of the National Housing Act,
			 as added by subsection (a) of this section, shall first be made available under
			 such section 540 for the applicable collection period (as such term is defined
			 in such section) relating to the first calendar quarter ending after the
			 expiration of the 12-month period that begins on the date of the enactment of
			 this Act.
			15.Third party
			 servicer outreach
			(a)AuthorityThe Secretary of Housing and Urban
			 Development may, to the extent any amounts for fiscal year 2010 or 2011 are
			 made available in advance in appropriation Acts for reimbursements under this
			 section, provide reimbursement to servicers of covered mortgages (as such term
			 is defined in subsection (f)) for costs of obtaining the services of
			 independent third parties meeting the requirements under subsection (b) of this
			 section to make in-person contact with mortgagors under covered mortgages whose
			 payments under such mortgages are 60 or more days past due, solely for the
			 purposes of providing information to such mortgagors regarding—
				(1)available
			 counseling by housing counseling agencies approved by the Secretary;
				(2)available mortgage
			 loan modification, refinance, and assistance programs; and
				(3)available counseling regarding financial
			 management and credit risk.
				(b)Qualified
			 independent third partiesAn independent third party meets the
			 requirements of this subsection if the third party—
				(1)is an entity,
			 including a housing counseling agency approved by the Secretary, that meets
			 standards, qualifications, and requirements (including regarding foreclosure
			 prevention training, quality monitoring, safeguarding of non-public
			 information) established by the Secretary for purposes of this section for
			 in-person contact about available mortgage loan modification, refinance, and
			 assistance programs; and
				(2)does not charge
			 any fees or require other payments, directly or indirectly, from any mortgagor
			 for making in-person contact and providing information and documents under this
			 section.
				(c)Treatment of
			 personal, non-public, and confidential informationAn
			 independent third party whose services are obtained using amounts made
			 available for use under this section and the mortgage servicer obtaining such
			 services shall not use, disclose, or distribute any personal, non-public, or
			 confidential information about a mortgagor obtained during an in-person contact
			 with the mortgagor, except for purposes of engaging in the process of
			 modification or refinance of the covered mortgage.
			(d)Date of contact
			 and disclosuresEach independent third party whose services are
			 obtained by a mortgage servicer using amounts made available for use under this
			 section shall—
				(1)initiate in-person contact with a mortgagor
			 not later than 10 days after the date upon which payments under the covered
			 mortgage of the mortgagor become 60 days past due; and
				(2)upon making
			 in-person contact with a mortgagor, provide the mortgagor with a written
			 document that discloses—
					(A)the name of, and
			 contact information for, the independent third party and the mortgage
			 servicer;
					(B)that the
			 independent third party has contracted with the mortgage servicer to provide
			 the in-person contact at no charge to the mortgagor;
					(C)that the
			 independent third party is an agent of the mortgage servicer;
					(D)that the in-person contact with the
			 mortgagor consists of providing information about available counseling by a
			 housing counseling agency approved by the Secretary and available mortgage loan
			 modification, refinance, and assistance programs;
					(E)that the independent third party and the
			 mortgage servicer are prohibited from the use, disclosure, or distribution of
			 personal, non-public, and confidential information about the mortgagor,
			 obtained during the in-person contact, except for purposes of engaging in the
			 process of modification or refinance of the covered mortgage;
					(F)any other
			 information that the Secretary determines should be disclosed.
					(e)PriorityIn providing reimbursements under this
			 section, the Secretary of Housing and Urban Development shall provide priority
			 to independent third parties serving mortgagors under covered mortgages in
			 areas experiencing a mortgage foreclosure rate and unemployment rate higher
			 than the national average for the most recent 12-month period for which
			 satisfactory data are available.
			(f)Definition of
			 covered mortgageFor purposes
			 of this section, the term covered mortgage means a mortgage on a
			 1- to 4-family residence insured under the provisions of subsection (b) or (k)
			 of section 203, section 234(c), or 251 of the National Housing Act (12 U.S.C.
			 1709, 1715y, 1715z–16).
			16.GAO report on
			 FHANot later than the
			 expiration of the 12-month period beginning on the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Congress a report on the single family mortgage insurance programs of the
			 Secretary of Housing and Urban Development and the Mutual Mortgage Insurance
			 Fund established under section 202(a) of the National Housing Act (12 U.S.C.
			 1708(a)) that—
			(1)analyzes such Fund, the economic net worth,
			 capital ratio, and unamortized insurance-in-force (as such terms are defined in
			 section 205(f)(4) of such Act (12 U.S.C. 1711(f)(4))) of such Fund, the risks
			 to the Fund, how the capital ratio of the Fund affects the mortgage insurance
			 programs under the Fund and the broader housing market, the extent to which the
			 housing markets are more dependent on mortgage insurance provided through the
			 Fund since the financial crisis began in 2008, and the exposure of the
			 taxpayers for obligations of the Fund;
			(2)analyzes the methodology for determining
			 the Fund’s capital ratio under section 205(f) of such Act and examines
			 alternative methods for assessing the Fund’s financial condition and their
			 potential impacts on the Fund’s ability to meet the operational goals under
			 section 202(a)(7) of such Act;
			(3)analyzes the potential effects of the
			 increases in the limits on the maximum principal obligation of mortgages made
			 by the FHA Modernization Act of 2008 (title I of division B of Public Law
			 110–289), section 202 of the Economic Stimulus Act of 2008 (Public Law 110–185;
			 122 Stat. 620), section 1202 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 225), and section 166 of
			 the Continuing Appropriations Resolution, 2010 (as added by section 104 of
			 division B of Public Law 111–88; 123 Stat. 29723) on—
				(A)the risks to and
			 safety and soundness of the Fund;
				(B)the impact on the
			 affordability and availability of mortgage credit for borrowers for loans
			 authorized under such higher loan limits;
				(C)the private market
			 for residential mortgage loans that are not insured by the Secretary of Housing
			 and Urban Development; and
				(D)the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation;
			 and
				(4)analyzes the impact on affordability to FHA
			 borrowers, and the impact to the Fund, of seller concessions or contributions
			 to a borrower purchasing a residence using a mortgage that is insured by the
			 Secretary.
			17.Authority to
			 establish higher minimum cash investment requirement
			(a)AuthorityParagraph (9) of section 203(b) of the
			 National Housing Act (12 U.S.C. 1709(b)(9)) is amended by adding at the end the
			 following new subparagraph:
				
					(D)Authority to
				establish higher minimum requirementThe Secretary may establish a higher
				minimum cash investment requirement than the minimum requirement under
				subsection (a), for all mortgagors or a certain class or classes of mortgagors,
				which may be based on criteria related to borrowers’ credit scores or other
				industry standards related to borrowers’ financial soundness. In establishing
				such a higher minimum cash investment requirement, the Secretary shall take
				into consideration the findings of the most recent annual report to the
				Congress on minimum cash investments pursuant to section 16(b) of the FHA
				Reform Act of
				2010.
					.
			(b)ReportNot later than the expiration of the
			 12-month period beginning on the date of the enactment of this Act and annually
			 thereafter, the Secretary of Housing and Urban Development shall submit to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 detailing the implementation of the minimum cash investment requirements under
			 section 203(b)(9) of the National Housing Act (12 U.S.C. 1709(b)(9)) and
			 discussing and analyzing options for proposed changes to such requirements,
			 including changes that would take into account borrowers’ credit scores or
			 other industry standards related to borrowers’ financial soundness. Such report
			 shall—
				(1)analyze the
			 impacts that any actual or proposed such changes are projected to have
			 on—
					(A)the financial
			 soundness of the Mutual Mortgage Insurance Fund;
					(B)the housing
			 finance market of the United States; and
					(C)the number of
			 borrowers served by the Federal Housing Administration;
					(2)explain the
			 reasons for any actual or proposed such changes in the such requirements made
			 since the last report under this subsection;
				(3)evaluate the
			 impact of any actual or proposed such changes in such requirements on the
			 Mutual Mortgage Insurance Fund;
				(4)evaluate the
			 impacts of any actual or proposed such changes on potential mortgagors under
			 mortgages on one- to four-family dwellings insured by the Secretary under the
			 National Housing Act; and
				(5)evaluate the
			 impact of any actual or proposed such changes on the soundness of the housing
			 market in the United States.
				18.Mortgage
			 insurance premium refunds
			(a)AuthorityThe
			 Secretary of Housing and Urban Development shall, to the extent that amounts
			 are made available pursuant to subsection (c), provide refunds of unearned
			 premium charges paid at the time of insurance for mortgage insurance under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.) to or on behalf
			 of mortgagors under mortgages described in subsection (b).
			(b)Eligible
			 mortgagesA mortgage described in this section is a mortgage on a
			 one- to four-family dwelling that—
				(1)was insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.);
				(2)is otherwise
			 eligible, under the last sentence of subparagraph (A) of section 203(c)(2) of
			 such Act (12 U.S.C. 1709(c)(2)(A)), for a refund of all unearned premium
			 charges paid on the mortgage pursuant to such subparagraph, except that the
			 mortgage—
					(A)was closed before
			 December 8, 2004; and
					(B)was endorsed on or
			 after such date.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated for each
			 fiscal year such sums as may be necessary to provide refunds of unearned
			 mortgage insurance premiums pursuant to this section.
			19.Maximum mortgage
			 amount limits for multifamily housing
			(a)Elevator-type
			 structures
				(1)AmendmentsThe National Housing Act is amended in each
			 of the provisions specified in paragraph (2)—
					(A)by inserting
			 with sound standards of construction and design after
			 elevator-type structures the first place such term appears;
			 and
					(B)by striking
			 to not to exceed and all that follows through sound
			 standards of construction and design each place such terms appear and
			 inserting by not more than 50 percent of the amounts specified for each
			 unit size.
					(2)Provisions
			 amendedThe provisions of the
			 National Housing Act specified in this paragraph are as follows:
					(A)Subparagraph (A)
			 of section 207(c)(3) (12 U.S.C. 1713(c)(3)(A)).
					(B)Subparagraph (A)
			 of section 213(b)(2) (12 U.S.C. 1715e(b)(2)(A)).
					(C)Subclause (I) of section 220(d)(3)(B)(iii)
			 (12 U.S.C. 1715k(d)(3)(B)(iii)(I)).
					(D)In section 221(d)
			 (12 U.S.C. 1715l(d))—
						(i)subclause (I) of
			 paragraph (3)(ii); and
						(ii)subclause (I) of paragraph (4)(ii).
						(E)Subparagraph (A)
			 of section 231(c)(2) (12 U.S.C. 1715v(c)(2)(A)).
					(F)Subparagraph (A)
			 of section 234(e)(3) (12 U.S.C. 1715y(e)(3)(A)).
					(b)Extremely
			 high-cost areasSection 214 of the National Housing Act (12
			 U.S.C. 1715d) is amended—
				(1)in the first
			 sentence—
					(A)by inserting , or with respect to
			 projects consisting of more than four dwelling units located in an extremely
			 high-cost area as determined by the Secretary after or the
			 Virgin Islands the first place such term appears;
					(B)by inserting
			 , or to construct projects consisting of more than four dwelling units
			 on property located in an extremely high-cost area as determined by the
			 Secretary after or the Virgin Islands the second place
			 such term appears; and
					(C)by inserting
			 , or with respect to projects consisting of more than four dwelling
			 units located in an extremely high-cost area as determined by the
			 Secretary after or the Virgin Islands the third place
			 such term appears;
					(2)in the second sentence—
					(A)by inserting
			 , or with respect to a project consisting of more than four dwelling
			 units located in an extremely high-cost area as determined by the
			 Secretary, after or the Virgin Islands the first place
			 such term appears; and
					(B)by inserting , or in the case of a
			 project consisting of more than four dwelling units in an extremely high-cost
			 area as determined by the Secretary, in such extremely high-cost area,
			 after or the Virgin Islands the second place such term appears;
			 and
					(3)in the section
			 heading, by striking and the virgin islands and
			 inserting the virgin
			 islands, and extremely high-cost areas.
				(c)Effective
			 dateThe amendments made by this section shall apply to mortgages
			 insured under title II of the National Housing Act after September 30,
			 2010.
			20.Special
			 forbearance for mortgagors with Chinese drywallThe provisions of Mortgagee Letter 2002–17
			 of the Secretary of Housing and Urban Development (regarding Special
			 Forbearance: Program Changes and Updates) relating to Type I Special
			 Forbearance shall apply, until the conclusion of fiscal year 2011 and may not
			 be revoked, annulled, repealed, or rescinded during such period, with respect
			 to mortgagees of mortgages insured under title II of the National Housing Act
			 that are secured by one- to four-family dwellings that have problem or damaging
			 drywall products.
		21.Increased loan
			 limits for designated counties
			(a)AuthorityNotwithstanding
			 any other provision of law, the Secretary of Housing and Urban Development (in
			 this section referred to as the Secretary) may increase the
			 dollar amount limitations on the principal obligation of mortgages otherwise
			 determined under section 203(b)(2) of the National Housing Act for any county
			 that is designated under this section.
			(b)Procedure
				(1)Federal register
			 noticeAny designation of a
			 county under this section shall be made only pursuant to application by the
			 county for such designation, in accordance with procedures that the Secretary
			 may establish. The Secretary may establish such procedures only by publication
			 in the Federal Register not later than 60 days after the date of the enactment
			 of this Act.
				(2)Final
			 determinationIf the
			 Secretary establishes procedures for applications under paragraph (1) and
			 receives a completed application for designation under this section of a county
			 in accordance with such procedures, the Secretary shall issue a final
			 determination regarding such application for designation, based on the criteria
			 under subsection (c), not later than 60 days after such receipt.
				(c)Determination
			 criteriaThe Secretary may
			 designate an applicant county under this section only if the county is located
			 within a micropolitan area (as such term is defined by the Director of the
			 Office of Management and Budget) and meets the following criteria:
				(1)More than 70
			 percent of the border of the applicant county abuts two or more metropolitan
			 statistical areas (as such term is defined by the Director of the Office of
			 Management and Budget) for which each dollar amount limitation on the principal
			 obligation of a mortgage that may be insured under section 203 of the National
			 Housing Act, in effect at the time of such determination, is at least 40
			 percent greater than the dollar amount limitation for the same size residence
			 for the applicant county. For purposes of such calculation, the dollar amount
			 limitations of such abutting counties shall not include any increase
			 attributable to the authority under this section.
				(2)The applicant
			 county has experienced significant population growth, as evidenced by an
			 increase of 15 percent or more during the 10 years preceding the application,
			 according to statistics of the United States Census Bureau or such other
			 appropriate criteria as the Secretary shall establish.
				(3)The dollar amount
			 limitation on the principal obligation of a mortgage on housing in the
			 applicant county that may be insured under section 203 of the National Housing
			 Act, in effect at the time of such application, is the minimum such dollar
			 amount limitation allowable under the matter that follows clause (ii) in
			 section 203(b)(2)(A) of the National Housing Act.
				(d)Establishment of
			 loan limitsFor a county
			 designated under this section, the Secretary may increase the maximum dollar
			 amount limitations on the principal obligation of mortgages otherwise
			 determined under section 203(b)(2) of the National Housing Act to such levels
			 as are appropriate, taking into consideration the criteria established for such
			 designation, but not to exceed the dollar amount limitations for the abutting
			 metropolitan statistical area meeting the requirements of subsection (c)(1)
			 that has the lowest such dollar amount limitations.
			(e)Effective date
			 and term of designation of new countywide loan limitsA
			 designation of a county under this section, and the maximum dollar amount
			 limitations for such county pursuant to subsection (d), shall—
				(1)take effect upon
			 the expiration of the 60-day period that begins upon the final determination
			 for the county referred to in subsection (b)(2); and
				(2)remain in effect until the end of the
			 calendar year in which such designation takes effect.
				(f)Loan limits for
			 succeeding yearsWith respect
			 to each calendar year immediately following the calendar year in which a county
			 is designated under this subsection, the Secretary may, notwithstanding any
			 other provision of law, continue or adjust the dollar amount limitations in
			 effect pursuant to this section for such designated county for such preceding
			 year, as appropriate, consistent with the criteria under this section.
			22.Identification
			 requirements for borrowersSection 203 of the National Housing Act (12
			 U.S.C. 1709), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(z)Identification
				requirements for borrowersNo
				mortgage on a 1- to 4-family dwelling may be insured under this title unless
				the mortgagor under such mortgage—
					(1)provides a valid
				Social Security Number; and
					(2)is (A) a United
				States citizen, (B) a lawful permanent resident alien, or (C) a non-permanent
				resident alien who legally resides in and is authorized to work in the United
				States.
					The
				Secretary shall establish policies under which mortgagees verify compliance
				with the requirements under this
				subsection..
		23.Required
			 certificationsSection 203 of
			 the National Housing Act (12 U.S.C. 1709), as amended by the preceding
			 provisions of this Act, is further amended by adding at the end the following
			 new subsection:
			
				(z)Required
				certificationsNotwithstanding any other provision of law,
				the Secretary may not insure any mortgage secured by a one- to four-family
				dwelling unless the mortgagor under such mortgage certifies, under penalty of
				perjury, that the mortgagor has not been convicted of a sex offense against a
				minor (as such terms are defined in section 111 of the Sex Offender
				Registration and Notification Act (42 U.S.C.
				16911)).
				.
		24.Prohibition on
			 use of funds for certain Federal employeesNone of the funds authorized under this Act
			 or any amendment made by this Act may be used to pay the salary of any
			 individual engaged in activities related to title II of the National Housing
			 Act who has been officially disciplined for violations of subpart G of the
			 Standards of Ethical Conduct for Employees of the Executive Branch for viewing,
			 downloading, or exchanging pornography, including child pornography, on a
			 Federal Government computer or while performing official Federal Government
			 duties.
		25.Prohibition of
			 mortgage insurance for borrowers with strategic defaultsSection 203 of the National Housing Act (12
			 U.S.C. 1709), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(z)Prohibition of
				mortgage insurance for borrowers with strategic defaults
					(1)ProhibitionThe Secretary may not newly insure any
				mortgage under this title that is secured by a 1- to 4-family dwelling unless
				the mortgagee has determined, in accordance with such standards and
				requirements established by the Secretary, that the mortgagor under such
				mortgage has not previously engaged in any strategic default with respect to
				any residential mortgage loan.
					(2)Strategic
				defaultFor purposes of this subsection, the term
				strategic default means, with respect to a residential mortgage
				loan, an intentional default having such characteristics or under such
				circumstances as the Secretary shall, by regulation,
				provide.
					.
		26.Prohibition on
			 taxpayer bailout of FHA programSection 205 of the National Housing Act (12
			 U.S.C. 1711), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(h)Taxpayer
				protectionThe Secretary
				shall use all available actions and methods authorized under law to ensure
				compliance with subsection (f)(2) and to protect the taxpayers of the United
				States from financial responsibility for any obligations of the Fund, including
				authority to increase insurance premiums charged under this title for mortgages
				that are obligations of the Fund, authority to establish more stringent
				underwriting standards for such mortgages, and authority to increase the amount
				of cash or its equivalent required to be paid on account of the property
				subject to such a
				mortgage.
				.
		
	
		
			Passed the House of
			 Representatives June 10, 2010.
			Lorraine C. Miller,
			Clerk
		
	
